DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted June 1, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1, 6-12, 15-16, 20, 21, 23 and 24 are amended, claims 3-5 are cancelled, and claim 38 is newly added.
	Claims 1, 6-13, 15-17, 20, 21, 23-25 and 38 are present in the application.  

Election of Species
2.	This application contains claims directed to the following patentably distinct species, as follows:  the genus of homeobox (HOX) network genes, and/or the genes depicted in Table 1, and/or the genes depicted in Table 2, and/or the genus of cytogenetic or molecular risk factors of claim 38(d).
Thus the following species election is required:
(1) 	Elect one single specific homeobox (HOX)-network gene; or
		one single specific gene of Table 1; or
		one single specific gene of Table 2; or 
		one single specific cytogenic or molecular risk factor.
3.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. Furthermore, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  
4.	Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 1, 6, 7, 9-13, 15, 17, 20, 21, 24, 25 and 38 are generic.
5.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
6.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
7.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141
8. 	A telephone call was made to Pooja Varshneya (Reg. No. 67,613) on August 2, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611